Citation Nr: 0430595	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  93-11 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hypertension.



WITNESSES AT HEARING ON APPEAL

Appellant and C.B.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from June 1966 to June 1969. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from March 1991, September 1991 and March 
1993 rating decisions of the Jackson, Mississippi Regional 
Office (RO).  The March 1991 rating decision, in pertinent 
part, denied increased disability evaluations for the 
veteran's service-connected chronic lumbosacral strain with 
traumatic arthritis and his post-operative residuals of a 
pleural cavity injury including residuals of a resolved 
hemopneumothorax and a retained metallic foreign body in the 
left upper chest.  The veteran's claim for entitlement to a 
total rating for compensation purposes based on individual 
unemployability was also denied.  The September 1991 rating 
decision denied service connection for hypertension and for 
chronic obstructive pulmonary disease.  The March 1993 rating 
decision, in pertinent part, denied service connection for a 
stomach disorder, a sinus disorder and for sleep apnea 
syndrome.  At a September 1993 hearing on appeal, the veteran 
expressly withdrew his claim for service connection for sleep 
apnea syndrome.  In February 1995, the Board remanded this 
case to the RO to obtain private treatment records and to 
afford the veteran Department of Veterans Affairs (VA) 
orthopedic, neurological, pulmonary, cardiovascular and 
psychiatric examinations.  In a written statement dated in 
February 1995, the veteran expressly withdrew his claims for 
service connection for a sinus disorder, chronic obstructive 
pulmonary disease and for a stomach disorder.

In June 1996, the Board denied the veteran's claims for 
increased evaluations for his service-connected chronic 
lumbosacral strain with traumatic arthritis and for his post-
operative residuals of a pleural cavity injury including 
residuals of a resolved hemopneumothorax and a retained 
metallic foreign body in the left upper chest.  The Board 
remanded the remaining issues on appeal to the RO to afford 
the veteran a VA cardiovascular examination.  A February 1997 
rating decision, in pertinent part, continued the denial of 
service connection for hypertension and the denial of the 
veteran's claim for a total rating for compensation purposes 
based on individual unemployability.  In February 1998, the 
Board confirmed the denial of service connection for 
hypertension (on the basis that the claim was not well-
grounded) and denied a total rating based on unemployability.

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In a decision of 
January 2000, the Court reversed the Board's decision on the 
claim for service connection for hypertension (specifically 
finding that the claim was well grounded) and vacated the 
Board's decision on the unemployability claim.  The Court 
remanded both claims for further proceedings.  In July 2000, 
the Board remanded both claims to the RO for further 
development of evidence.  In a decision of September 2000, 
the RO granted the claim for unemployability benefits.  In 
addition, the RO again denied service connection for 
hypertension on the basis that (contrary to the Court's 
conclusion) the claim was not well grounded.  The case was 
subsequently held at the RO for a period of time in 
connection with a dispute between the veteran and his 
attorney over attorney fees.  The case was eventually 
returned to the Board.  A hearing was scheduled at the Board 
in January 2003, but the veteran did not appear for that 
hearing and did not request that it be rescheduled.  The 
Board remanded the case for additional development in 
November 2003.  The case is now ready for further appellate 
review.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The preponderance of the evidence shows that the 
veteran's current hypertension disorder was not manifested 
until many years after service and is not related to active 
duty service or any incident therein.

3.  The veteran's hypertension was not caused or aggravated 
by a service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
may not be presumed to have been incurred in service, and was 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The SOC and SSOC included summaries of the evidence which had 
been obtained and considered.  The SOC and SSOC also included 
the requirements which must be met to establish service 
connection.  The basic elements for establishing service 
connection have remained unchanged despite the change in the 
law with respect to duty to assist and notification 
requirements.  The communications, such as a letter from the 
RO dated in July 2001, provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board notes that the July 2001 
letter was provided to the veteran before the initial 
adjudication of his claim.  In addition, the SSOC of November 
2003 included the new laws and regulations which pertain to 
the VA's duties under the VCAA.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  A 
hearing was scheduled for Janaury 2003; however, the vetran 
failed to appear for the hisearing and did not request that 
it be rescheduled.  The claims file contains his service 
medical records.  His current VA treatment records have also 
been obtained.  He has been afforded a VA examination.  The 
Board does not know of any additional relevant evidence which 
has not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
cardiovascular disease is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the United States Court of Veterans 
Appeals (Court) to allow service connection for a disorder 
which is caused by a service-connected disorder, or for the 
degree of additional disability resulting from aggravation of 
a nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet.App. 439 (1995).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran asserts on appeal that he is entitled to service 
connection for hypertension.  The veteran alleges that he 
incurred hypertension during his period of service, or in the 
alternative, that he incurred such disorder as a result of 
his service-connected chronic lumbosacral strain with 
traumatic arthritis.

Although the veteran has offered his own theory that his 
current problems are related to service, the mere contentions 
of the veteran, no matter how well-meaning, without 
supporting medical evidence that would etiologically relate 
his claimed disabilities with an event or occurrence while in 
service, will not support his claim.  The United States Court 
of Appeals for Veterans Claims (Court) has held that lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The veteran's service medical records do not contain any 
indication that hypertension was present during service.  The 
veteran's service medical records do not refer to complaints 
of or treatment for hypertension.  At the time of the June 
1966 enlistment examination, the veteran had a blood pressure 
reading of 114/78. Treatment records dated in July 1967 and 
August 1967 indicated that the veteran was treated for 
complaints of lumbar pain.  An October 1967 treatment entry 
noted a blood pressure reading of 110/90.  It was noted that 
the veteran was possibly intoxicated at that time.  A June 
1968 treatment entry noted an impression of muscular low back 
pain.  A later June 1968 entry noted an impression of 
myalgia.  A September 1968 treatment entry indicated a blood 
pressure reading of 120/70.  The June 1969 separation 
examination report noted a blood pressure reading of 120/70.  
The veteran's heart and vascular system were noted to be 
normal.

The veteran underwent a VA general medical examination in 
January 1970.  A blood pressure reading of 112/70 was 
indicated.  The examiner noted that there was no history of 
evidence of heart disease.  VA treatment records dated from 
March 1975 to July 1976, including an October 1975 VA general 
medical examination report, made no reference to 
hypertension.

A May 1982 VA general medical examination report noted 
systolic blood pressure readings ranging from 100 to 140 and 
diastolic reading ranging from 70 to 80.  The veteran 
reported sharp knife-like chest pains after exercise.  A 
September 1982 cardiovascular evaluation noted a blood 
pressure reading of 110/80.  The examiner noted an impression 
of no cardiac disease and normal treadmill test.  A July 1986 
VA general medical examination report noted blood pressure 
readings of 120/80 and 110/80.  VA treatment records dated 
from February 1987 to July 1987 indicated that the veteran 
continued to receive treatment for multiple disorders.

VA treatment records dated from November 1989 to February 
1991 indicated that the veteran was treated for several 
disorders.  A November 1989 entry related a blood pressure 
reading of 120/90 and a December 1989 entry noted a blood 
pressure reading of 124/88.  A December 1990 VA treatment 
report noted a blood pressure reading of 160/118.  On 
recheck, the reading was 140/100.  The veteran underwent a VA 
general medical examination in February 1991.  The examiner 
noted that the veteran had several increased blood pressure 
readings secondary to pain.  Readings of 130/94, 120/94 and 
140/94 were noted.  The examiner noted that the veteran had 
mild increased blood pressure and needed to be rechecked for 
definitive diagnosis.

VA treatment records dated from May 1991 to August 1991 
indicated that the veteran was treated for several disorders.  
The veteran underwent a VA general medical examination in 
August 1991.  It was noted that the veteran had high blood 
pressure secondary to pain in his back and muscles.  Blood 
pressure readings of 130/90, 124/92 and 126/90 were 
indicated.  The examiner diagnosed borderline hypertension 
probably secondary to pain.

The veteran underwent a VA cardiovascular examination in 
January 1993.  Blood pressure readings included 140/96, 
130/90, 142/98 , 160/100 and 172/94.  The diagnoses included 
elevated blood pressure probably in response to pain.  The 
examiner commented that the veteran had hypertension based on 
clinical findings and that it appeared that the blood 
pressure was elevated when the veteran was having problems 
with his back.  The examiner remarked that the only way to 
completely resolve the problem would be to hospitalize the 
veteran and control his back pain and take several blood 
pressure readings to see if the veteran has hypertension or 
just elevated blood pressure related to pain.  The examiner 
stated that back pain can cause elevated pressure, but it 
cannot cause the disease hypertension.

At the September 1993 hearing on appeal, the veteran 
testified that a physician had told him that his high blood 
pressure was due to pain.  He reported that he took 
medication for pain, but not for his blood pressure.  Private 
treatment records dated from October 1994 to December 1994 
referred to treatment for several disorders.

A January 1995 statement from a VA physician noted that the 
veteran had stage I Hypertension which was exacerbated during 
episodes of severe back pain.  The physician indicated that 
the veteran was beginning to show evidence of end organ 
damage from hypertension as evidenced by cardiac enlargement.

A May 1995 VA non-tuberculosis diseases and other injuries 
examination report noted blood pressure readings were 
130/100, 118/90, 120/90 and 120/90.  An echocardiogram 
revealed normal left ventricular size and function and 
possible right ventricular hypertrophy with normal values.  
The diagnoses included essential hypertension.  The examiner 
noted that the veteran had essential hypertension and that, 
therefore, by definition, essentially hypertension etiology 
was unknown.  The examiner stated that he could not guess 
what caused the veteran's hypertension.  VA treatment records 
dated from January 1994 to September 1995 referred to several 
disorders.

A January 1997 VA hospital report noted that the veteran was 
admitted to evaluate the relationship between his blood 
pressure and his back pain.  It was noted that the beginning 
blood pressure was 158/98.  After three minutes of walking, 
the reading was 152/100.  A reading of 150/96 was recorded 
prior to lifting five pounds from the floor level to the knee 
level.  After three minutes, the reading was 150/96.  After 
thirty seconds of repetitive squatting, the resultant 
pressure was 148/102.  Stacking objects resulted in a blood 
pressure reading of 146/93.  The diagnoses included back pain 
secondary to remote injury and hypertension.  An additional 
report noted, as to an assessment, that the veteran was 
cooperative and exhibited facial grimaces indicating pain 
greater with walking and squatting.  The examiner noted that 
the veteran's beginning blood pressure did not significantly 
change during activity and that squatting provided the 
highest blood pressure reading of 148/102.

In a January 1997 report, a VA physician and chief of 
cardiology, noted that the veteran was taken to a exercise 
stress laboratory while on blood pressure medication.  He was 
connected to an electrocardiogram monitor and to a manual 
blood pressure cuff.  Blood pressure readings ranging from 
110 to 135 systolic and 85 to 90 diastolic were reported.  
The VA physician commented that during the performance of 
maneuvers, there were no pathologically significant blood 
pressure changes and that probably the minor variations were 
due to normal movement and positioning of the body.  It was 
noted that there was no significant pain expressed vocally or 
through facial expressions except for discomfort due to 
awkwardness of some positions due to the veteran' obesity.

In March 1997 statements on appeal, the veteran disputed the 
findings of the examination reports and indicated that the 
January 1997 examinations and testing were inadequate.  The 
veteran stated that he did not squat or bend, etc.  He 
related similar complaints in September 1997 statements.




* 
The veteran's VA medical treatment records show that his 
diagnoses include hypertension; however, the records are 
dated many years after separation from service and do not 
contain any medical opinion relating the hypertension to 
service.  



* The Board has made a careful longitudinal review of the 
record.  It is observed that the record is without sufficient 
objective evidence supportive of a finding that the veteran's 
hypertension became manifest or otherwise originated during 
his period of service or within one year of service 
separation.  The clinical and other probative evidence of 
record also fails to indicate an etiological relationship 
between the veteran's hypertension and his service-connected 
chronic lumbosacral strain with traumatic arthritis.  The 
Board notes that the veteran's service medical records make 
no reference to complaints of or treatment for hypertension.  
An October 1967 treatment entry did note a blood pressure 
reading of 110/90.  However, there was also a reference that 
the veteran may have been intoxicated at that time, and all 
other blood pressure readings during service were no higher 
than 120 systolic and 78 diastolic.  The June 1969 separation 
examination noted a blood pressure reading of 120/70 and 
there were notations that the veteran's heart and vascular 
system were normal.  The service medical records indicated 
that the veteran was treated for a low back disorder with 
various impression including muscular low back pain and 
myalgia.  The Board observes that the first clinical 
reference to elevated blood pressure readings or to 
hypertension was pursuant to a November 1989 VA treatment 
entry, more than twenty years after the veteran's separation 
from service, which related a blood pressure reading of 
120/90.  A December 1990 VA treatment entry related a blood 
pressure reading of 160/118 and a reading of 140/100 on 
recheck.

Additionally, the Board notes that a February 1991 VA general 
medical examination report noted that the veteran had several 
increased blood pressure readings secondary to pain.  Also, 
an August 1991 VA general medical examination reported 
related diagnoses including borderline hypertension probably 
secondary to pain.  Further, a January 1993 VA cardiovascular 
examination report noted diagnoses including elevated blood 
pressure probably in response to pain.  The examiner 
commented that the veteran had hypertension based on clinical 
findings and that it appeared that the blood pressure was 
elevated when the veteran was having problems with his back.  
The examiner remarked that back pain could cause elevated 
pressure, but that it could not cause the disease 
hypertension.  It was noted that the only way to completely 
resolve the problem was to hospitalize the veteran and 
control his back pain and take blood pressure readings to see 
if the veteran had hypertension or just elevated pressure 
related to pain.  The Board also observes that a January 1995 
statement from a VA physician related that the veteran had 
stage I hypertension which was exacerbated during episodes of 
severe pain.  The Board observes that there is no indication 
that the medical examiners, pursuant to the February 1991 and 
August 1991 VA general medical examinations, the January 1993 
VA cardiovascular examination, or the January 1995 statement, 
reviewed the veteran's claims folder.  The conclusions were 
apparently based, in part, on a history solely provided by 
the veteran.  Further, the examination reports refer to 
elevated blood pressure readings as opposed to essential or 
chronic hypertension and the January 1995 statement indicated 
that hypertension was "exacerbated" during episodes of 
severe pain.  The physician did not provide any rationale as 
to what he meant by such term and whether there was any 
actual aggravation of the veteran's hypertension as a result 
of his service-connected back disorder.  Moreover, he did not 
provide an explanation for that conclusion.  A bare 
conclusory opinion without an explanation of the basis for 
the opinion is not adequate to support the claim.  See Miller 
v. West, 11 Vet. App. 345, 348 (1998).  The Board notes that 
there is no clinical data or other rationale to support his 
opinion; nor is there anything otherwise in the record that 
would give it substance.  Therefore, the opinion is 
essentially unsupported.  See Bloom v. West, 12 Vet. App. 185 
(1999).  Also, the Board observes that the Court has held 
that although a medical examiner can render a diagnosis based 
on his examination of the veteran, without a thorough review 
of the record, his opinion regarding etiology can be no 
better than the facts alleged by the veteran. See Swann v. 
Brown, 5 Vet. App. 229, 233 (1996).

Additionally, the Board notes that a May 1995 VA non- 
tuberculosis diseases and other injuries examination report 
noted a diagnosis of essential hypertension.  The examiner 
commented that the veteran had essential hypertension and 
that, therefore, by definition, the etiology of such disorder 
was unknown.  Also, in January 1997, the veteran was 
hospitalized to evaluate the relationship between his blood 
pressure and back pain.  A report noted, as to an assessment, 
that the veteran exhibited facial grimaces indicating pain 
with walking and squatting.  It was specifically noted that 
the veteran's beginning blood pressure did not significantly 
change during activity and that squatting provided the 
highest blood pressure reading.  Additionally, a January 1997 
report from a VA physician and chief of cardiology, noted 
that the veteran was taken to a stress laboratory and was 
connected to an electrocardiogram and blood pressure cuff.  
The physician commented that during the performance of 
maneuvers, there were no pathologically significant blood 
pressure changes and probably the minor variations were due 
to normal movement and positioning of the veteran's body.  
The physician remarked that there was no significant pain 
expressed vocally or through facial expressions except for 
discomfort due to obesity.  The Board observes that the May 
1995 VA examination report, as noted above, related a 
diagnosis of essential hypertension with an unknown etiology. 
Additionally, the January 1997 VA hospital reports and 
physician statements specifically related that there were no 
pathologically significant changes in the veteran's blood 
pressure on activity even when pain was indicated.  The Board 
observes that such studies were specifically scheduled to 
determine the relationship between the veteran's blood 
pressure and his service-connected back disorder.  Also, the 
January 1993 VA cardiovascular examination report noted that 
such evaluations were the only way to completely resolve 
whether the veteran had hypertension or just elevated blood 
pressure readings.  Consequently, the Board finds that the 
May 1995 VA examination and January 1997 hospital reports and 
physician statement are more probative in this matter than 
the prior August 1991 general medical examination report, 
January 1993 cardiovascular examination report and January 
1995 physician statement.  The Board observes that the 
subsequent January 1997 reports fail to indicate any 
relationship between the veteran's hypertension and his 
service-connected chronic lumbar strain with traumatic 
arthritis.

The Board notes that the veteran has alleged in testimony and 
multiple voluminous statements on appeal that his 
hypertension originated during his period of service or, in 
the alternative, was incurred as a result of his service- 
connected chronic lumbosacral strain with traumatic 
arthritis.  However, the Board notes that the veteran is not 
competent, as a lay person, to assert that a relationship 
exists between his period of service and such disorder, that 
such disorder is etiologically related to his service- 
connected disorder low back disorder, or to otherwise assert 
medical causation. See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  The Board notes that the record is devoid 
of sufficiently competent evidence establishing that the 
veteran's hypertension became manifest or otherwise 
originated during the veteran's period of service.  The 
probative medical evidence simply fails to adequately 
establish any relationship or nexus between such disorders 
and the veteran's period of service.  The clinical evidence 
of record also fails to satisfactorily indicate that such 
disorder is etiologically related to the veteran's service-
connected chronic lumbosacral strain with traumatic 
arthritis.  The most recent physician statements of record 
fail to reasonably demonstrate any such a relationship.  
Therefore, in the absence of sufficiently probative evidence 
establishing that the claimed disorder originated during the 
veteran's period of service, or within one year of service 
separation, or establishing an etiological relationship 
between such disorder and the veteran's service-connected 
lumbar spine disorder, the Board concludes that the veteran's 
claim for service connection for hypertension ?..

After reviewing all of the evidence, the Board finds that the 
veteran's current hypertension disorder was not present until 
many years after service, and is not etiologically or 
causally related to active duty service or any incident 
therein.  Specifically, there was no objective evidence of 
any such disorder in service, and no medical examiner has 
attributed the current conditions to the veteran's active 
service.  The service medical records contain no objective 
evidence of any hypertensive disorder, and the veteran 
himself denied having such upon separation from service.  
Although the veteran has offered his own theory that his 
current hypertension could have been present since service 
but was not diagnosed because he never underwent a thorough 
evaluation, the contentions of the veteran, no matter how 
well-meaning, without supporting medical evidence that would 
etiologically relate his claimed disabilities with an event 
or occurrence while in service, will not support his claim.  
Accordingly, the Board finds that a hypertension disorder was 
not incurred in or aggravated by service, and may not be 
presumed to have been incurred in service.

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to the symptoms, is worsened.  See 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  

ORDER

Service connection for hypertension is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



